Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 22, 1994, which ruled that claimant’s request for a hearing was untimely.
Claimant failed to request a hearing within the 30-day time period set forth in Labor Law § 620 (1) (a). Claimant never argued that he failed to receive a copy of the local office’s decision disqualifying him from receiving benefits or that he did not timely receive a copy of that decision. In addition, there was no evidence of any physical condition or mental incapacity which prevented him from making a timely hearing request. The rejection of the excuses proffered by claimant was in all respects proper. Given the facts of this case, the Board correctly sustained the Administrative Law Judge’s determination that he was without authority to rule on the merits of claimant’s case.
Mikoll, J. P., Mercure, White, Casey and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.